                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                        CRIMINAL NO. 17-cr-20366

v.                                             HON. MARK A. GOLDSMITH

D-1 SOLOMON ISRAEL,

             Defendant.

                                           /
 

                         OPINION AND ORDER
                  OF DETENTION PENDING SENTENCING

      Solomon Israel was initially ordered detained in this matter after Pretrial

Services recommended detention and a detention hearing was held before the

magistrate court (Dkt. 9). Israel subsequently sought review of the magistrate

judge’s detention order before this Court and was granted pre-trial release on July

20, 2017 (Dkt. 27). In granting release, the Court set several conditions, including

that Israel “not violate federal, state, or local law while on release,” “not apply for

or enter into any loan or other credit transaction without the previous written

permission of the pretrial services office or supervising officer,” and “submit to

location monitoring. . . .” (Dkt. 29).

      On February 27, 2018, Israel pleaded guilty to one count of bank fraud, one

count of aggravated identity theft, and nine counts of possession of forged state
                                          1
 
securities. Israel’s sentencing hearing was originally scheduled for June 5, 2018, but

has been adjourned on multiple occasions. Israel’s sentencing is currently scheduled

to be completed on February 12, 2019.

      Upon Israel’s guilty plea, a presumption of detention was triggered. 18 U.S.C.

§ 3143(a) (“[T]he judicial officer shall order that a person who has been found

guilty of an offense and who is awaiting imposition or execution of sentence. . . be

detained, unless the judicial officer finds by clear and convincing evidence that

the person is not likely to flee or pose a danger to the safety of any other person or

the community if released . . . .”). As the Sixth Circuit Court of Appeals has noted,

“[r]elease is no longer favored once guilt of a crime has been established. . . . Section

3143(a)(1) creates a presumption against release which the defendant must

overcome.” United States v. Bowman, 98 F.3d 1343 (6th Cir. 1996) (citations

omitted). Notwithstanding this presumption, the Court allowed Israel to remain on

bond after his guilty plea was entered.

      On January 18, 2019, the government field an emergency motion to revoke

Israel’s bond after he was arrested while in possession of a credit card issued to a

third party (Dkt. 74). After Israel’s arrest, a criminal complaint was issued charging

Israel with aggravated identity theft and attempted wire fraud (Exhibit A to Dkt.




                                           2
 
74).1 That complaint was supported by a sworn affidavit of a United States postal

inspector. That affidavit indicated, among other things, that:

                       Israel attempted to pay for a medical procedure using a credit card
                        number that was issued to a third party, L.W, and that payment was
                        rejected by the credit card company. (¶ 10.)

                       After learning of Israel’s attempt to use a credit card number issued to
                        L.W., a law enforcement agent made a recorded call to Israel in which
                        the agent posed as an employee of the medical office to which Israel
                        has provided the card number. During that recorded call, Israel was
                        asked to again provide the credit card payment information that he
                        would like to use for his upcoming medical procedure. Israel then
                        provided a credit card number ending in 7514. (¶ 11.)

                       During the recorded call, Israel was instructed to bring the 7514 credit
                        card to his upcoming procedure, which was scheduled for January 18,
                        2019. (¶ 12.)

                       Law enforcement subsequently determined that Israel was not an
                        authorized user on the 7514 credit card number that he had provided.
                        (¶ 13.)

                       On January 18, 2019, Israel arrived at his medical procedure with the
                        7514 credit card. That card bore the name of L.W., not Israel. (¶ 14.)

                       After Israel presented the 7514 credit card to the surgery center, he was
                        arrested by law enforcement. (¶¶ 15-16.)

                 Law enforcement agents seized the card that Israel had presented at the
                   surgery center. (¶ 17.)
              On February 5, 2019, the Court held a bond review hearing. During that

hearing, the government presented additional evidence relating to the credit card


                                                            
1
       That complaint was subsequently dismissed, without prejudice, after the
government filed a motion indicating that “[i]n light of Israel’s pending sentencing,
the government needs additional time to decide whether criminal prosecution of
Israel for the offenses in this matter is in the public interest.” Dkt. 7, 19-MJ-30027.
                                                               3
 
account in L.W.’s name. Specifically, the government presented evidence that law

enforcement agents had visited the address associated with the account and spoke

with a resident at that address. That resident indicated that even though she had lived

at the address for two years, she did not know anyone named L.W. The government

also presented evidence that the social security number associated with L.W.’s

account had never actually been issued by the Social Security Administration.

      At the hearing, Israel’s counsel indicated that Israel had been provided L.W.’s

credit card by either a friend or a relative. Israel’s counsel indicated that Israel was

unwilling or unable to procure the testimony of either L.W. or the individual who

had purportedly provided him with L.W.’s credit card. Instead, Israel’s counsel

claimed that because some payments had been made for L.W.’s credit card account

in the past, Israel’s use and possession of L.W.’s credit card could not be fraudulent.

      The Court finds that in light of the new information regarding Israel’s use and

possession of a credit card issued to L.W., and because of Israel’s failure to offer

credible evidence showing that he was authorized to engage in such activity, he has

failed to rebut the presumption of detention mandated by 18 U.S.C. § 3143(a)(1).

Consequently, Israel’s release order is revoked and he is ordered detained pending

the imposition of his sentence.

      SO ORDERED.

Dated: February 8, 2019                        s/Mark A. Goldsmith
      Detroit, Michigan                        MARK A. GOLDSMITH
                                               United States District Judge

                                           4
 
